                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

    DUSTIN MITCHELL, #02221593                      §
                                                    §
    VS.                                             §           CIVIL ACTION NO. 4:18cv399
                                                    §
    DENTON COUNTY, ET AL.                           §

                                 ORDER OF PARTIAL DISMISSAL

           The above-entitled and numbered civil action was heretofore referred to United States

    Magistrate Judge Kimberly C. Priest Johnson. The Report and Recommendation of the Magistrate

    Judge (Dkt. #26), which contains proposed findings of fact and recommendations for the disposition

    of such action, has been presented for consideration, and no objections thereto having been timely

    filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge are

    correct, and adopts same as the findings and conclusions of the Court.

.          It is therefore ORDERED that Plaintiff’s claims against Judge Jonathan Bailey and his

    claims for injunctive relief are DISMISSED with prejudice pursuant to 28 U.S.C. § 1915A(b)(1)

    and § 1915(e)(2)(b). Plaintiff may proceed at this juncture with his claims against Denton County,

    Sergeant Inman, Sheriff Murphree, and Sergeant Cordell for monetary damages.

          SIGNED this 24th day of January, 2019.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
